Case 1:20-cv-01829-MKB-RER Document 24 Filed 06/22/20 Page 1 of 4 PageID #: 157



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK

 JOSEPHINE ROMAN,                                  )
                                                   )
            Plaintiff,                             )
                                                   )
                    v.                             )       Case No. 1:20-cv-01829 (MKB) (RER)
                                                   )
 JETBLUE AIRWAYS CORPORATION,                      )
                                                   )
            Defendant.                             )

                                CASE MANAGEMENT STATEMENT

 Upon consent of the parties, it is hereby ORDERED as follows:

 1.    Defendants shall answer or otherwise move or request a conference with respect to the
 complaint by June 22, 2020.

 2.         No additional parties may be joined after December 1, 2020.

 3.         No amendment of the pleadings will be permitted after December 1, 2020.

 4.     Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
 Rules of Civil Procedure August 17, 2020.

 5.         The parties propose the following schedule:

      •     Plaintiff’s Motion for Class Certification and Class Certification Expert Reports to be
            filed no later than: April 16, 2021;

      •     Defendant’s Opposition to Plaintiff’s Motion for Class Certification and Class
            Certification Expert Reports to be filed: 45 days after Plaintiff files her Motion for Class
            Certification and Class Certification Expert Reports; and

      •     Plaintiff’s Reply in Support of Class Certification and any Rebuttal Class Certification
            Expert Reports to be filed: 45 days after Defendant files its Opposition to Plaintiff’s
            Motion for Class Certification and Class Certification Expert reports.




 934517.1                                              1
Case 1:20-cv-01829-MKB-RER Document 24 Filed 06/22/20 Page 2 of 4 PageID #: 158



        Following the resolution of Plaintiff’s Motion for Class Certification, the parties request
 the Court hold a post-certification determination status conference to discuss how the case shall
 proceed in light of the disposition of the class certification motion, including determination of
 remaining fact and expert discovery to be conducted, and pretrial matters, if any.

 6.       All discovery pertaining to class certification, including depositions of experts, shall be
 completed on or before July 1, 2021 (Generally, this date must be no later than six (6) months after
 the initial conference).

 7.     Pre-motion letters regarding proposed dispositive motions must be submitted within one
 (1) week following the closing of all discovery and responses are due one (1) week later.

 8.         Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. § 636(e)?
 No

 9.         A Telephone Conference set for _________________, to be initiated by

            ___ Plaintiff or __ Defendant (Check One)

            *(The Court will schedule the Conference listed above.)

 10.        Status Conference will be held on ___________________.

            *(The Court will schedule the Conference listed above.)

 11.        A Final Pre-Trial Conference will be held on __________________.

            *(The Court will schedule the Conference listed above.)

 The scheduling order may be altered or amended upon a showing of good cause not foreseeable at
 the date hereof.

 Upon consent of the parties

 [signatures of all counsel]

 /s/Jeffrey M. Ostrow
 Jeffrey M. Ostrow
 Kopelowitz Ostrow P.A.
 One West Las Olas Blvd., Suite 500
 Fort Lauderdale, FL 33301
 Telephone: 954-525-4100
 Email: ostrow@kolawyers




 934517.1                                           2
Case 1:20-cv-01829-MKB-RER Document 24 Filed 06/22/20 Page 3 of 4 PageID #: 159



 /s/Daniel L. Warshaw
 Daniel L. Warshaw
 Pearson, Simon & Warshaw
 15165 Ventura Boulevard
 Suite 400
 Sherman Oaks, CA 91403
 Telephone: 818-788-8300
 Email: dwarshaw@pswlaw.com


 /s/ Hassan Zavareei
 Hassan Zavareei
 Tycko & Zavareei LLP
 2000 L Street Nw Suite 808
 Washington, DC 20036
 Telephone: 202-973-0900
 Email: hzavareei@tzlegal.com


 /s/ Laurie Rubinow
 Laurie Rubinow
 Shepherd, Finkelman, Miller & Shah LLP
 875 Third Avenue, Suite 800
 New York, NY 10022
 Telephone: 866-540-5505
 Facsimile: 866-300-7367
 Email: lrubinow@sfmslaw.com

 Counsel for Plaintiff


 /s/ Kieran M. Corcoran
 Kieran M. Corcoran
 Stinson LLP
 1325 Avenue of the Americas
 27th Floor
 New York, NY 10019
 Telephone: 212-763-8491
 Email: kieran.corcoran@stinson.com

 /s/ Roy Goldberg
 Roy Goldberg
 Stinson Leonard
 Washington, D.C.
 1775 Pennsylvania Avenue, N.W.
 Suite 800



 934517.1                                 3
Case 1:20-cv-01829-MKB-RER Document 24 Filed 06/22/20 Page 4 of 4 PageID #: 160



 Washington, DC 20006
 Telephone: 202-728-3005
 Email: roy.goldberg@stinson.com

 Counsel for Defendant


 Dated: June , 2020
        Brooklyn, New York


                                    ___________________________
                                    RAMON E REYES, JR
                                    UNITED STATES MAGISTRATE JUDGE




 934517.1                              4
